 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    UNITED STATES OF AMERICA,                                Case No. 2:17-cr-00124-JAD-GWF
 8                                           Plaintiff,
             v.                                                            ORDER
 9
      KARY WATSON
10

11                                       Defendants.
12

13          This matter is before the Court on the Defendant Kary Watson’s Motion to Remove Keep
14   Separate Order (ECF No. 336), filed June 24, 2019. To date, no response has been filed and the
15   time to do so has now passed. LR 7-2(d) states in pertinent part, that “[t]he failure of an
16   opposing party to file points and authorities in response to any motion shall constitute a consent
17   to the granting of the motion.” Accordingly,
18          IT IS HEREBY ORDERED that Defendant Kary Watson’s Motion to Remove Keep
19   Separate Order (ECF No. 336) is granted.
20          Dated this 11th day of July, 2019.
21

22
                                                              GEORGE FOLEY, JR.
23                                                            UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                          1
